— Judgment of *896resentence, Supreme Court, New York County (Renee A. White, J.), rendered November 16, 2010, resentencing defendant to concurrent determinate terms of 15 and 10 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). We have no authority to revisit defendant’s prison sentence on this appeal (see id. at 635). Concur — Andrias, J.P., Sweeny, Moskowitz, Freedman and Richter, JJ.